Citation Nr: 0004277	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis with 
jaundice.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1943.  The veteran was separated from service under authority 
of a Certificate of Disability Discharge.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The claim of entitlement to service connection for hepatitis 
with jaundice is not supported by cognizable evidence showing 
a current disability related to his period of service.  


CONCLUSION OF LAW

The claim for hepatitis with jaundice is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran was 
separated from service by Certificate of Disability Discharge 
for psychoneurosis neurasthenic type, cause undetermined, 
manifested by nervous and emotional instability, easy 
fatigability, mild depression, and multiple somatic 
complaints, to include gastric distress.  The veteran is 
service-connected for psychoneurosis neurasthenia evaluated 
as non-compensably disabling.  By a December 1996 Board 
decision, service connection for a chronic stomach disorder 
was denied.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.306 (1999).  However, the threshold question to be 
answered is whether the claim is well-grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  See Chelte v. Brown, 10 Vet. App. 
268, 270 (1997) (citing 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(Expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

Service medical records for the period of March 1941 to 
November 1943 reflect that the veteran was evaluated on 
multiple occasions during active duty, to include several 
hospitalizations.  In relevant part, the veteran was 
hospitalized in June 1942 for jaundice, cause undetermined - 
yellow fever injection about 2-3 months earlier.  The final 
diagnosis in July 1942 was acute cholangitis, catarrhal, 
cause undetermined.  The veteran was hospitalized between 
September 1943 and October 1943 and underwent a complete 
evaluation.  The Certificate of Disability Discharge 
examination was silent as regards hepatitis.  

On VA examination in February 1944, the examination of the 
abdomen revealed a healed cicatrix from an appendectomy in 
1938 and that there was no localized tenderness or muscle 
tenderness to the abdomen.  The diagnosis was healed cicatrix 
and post operative appendectomy.  

Private treatment records dated between November 1988 to 
February 1994 reflect evaluation and treatment for internal 
hemorrhoids, gastritis, colitis, sessile polyp, and rule out 
small bowel obstruction.  A February 1994 entry reflects that 
the veteran was seen on several occasions post operatively 
for vague abdominal pain.  The Dr. T. Rembetski noted that 
the veteran seemed to have a whole lot of psychological 
overlay.  Otherwise, the private treatment records were 
silent as regards the treatment of or a diagnosis of 
hepatitis or jaundice.  

Testimony from the April 1995 personal hearing reflects that 
he had hepatitis in-service and yellow jaundice.  He 
remembers using antacids.  He has tried to follow a [special] 
diet since service.  

VA treatment records dated for the period of December 1994 
and October 1998 reflect evaluations for a functional 
gastrointestinal problem, lactose intolerance, "?" 
pancreatitis, non-insulin dependent diabetes mellitus, 
bronchitis, "?" psoriasis, actinic keratosis, 
hypertriglyceridemia, small bowel obstruction, post operative 
adhesions, polyps, impotence, a psychiatric disorder, and 
degenerative joint disease.  These records are silent as 
regards the treatment of or a diagnosis of hepatitis or 
jaundice.  

The January 1997 VA examination for mental disorders reflects 
that the claims file was not available for review.  By 
veteran's report, he was hospitalized 10 days for hepatitis.  
The Axis III diagnoses included history of diabetes mellitus, 
adult onset, with control; status post abdominal surgery for 
bowel obstruction, by history; and history of lactose 
intolerance.  

Testimony from the November 1998 personal hearing reflects as 
expressed by the Hearing Officer that the issue is service 
connection for hepatitis with jaundice.  The veteran 
testified that he contracted yellow jaundice while at Station 
Hospital in Fort Bliss, Texas.  Medical tests were run, but 
he does not remember if the tests were for hepatitis or not.  
After the jaundice, he could not drink milk.  He did not have 
ulcers on evaluation, just a stomach problem.  He sought 
treatment the first year after separating from service.  He 
testified that Dr. Lockwood told him that his stomach 
condition could be caused by the sickness in-service.  He 
testified that Dr. Lockwood is "long gone."  The veteran 
associates his stomach complaints (i.e., heartburn and 
diarrhea) with the hepatitis in-service.  He receives medical 
treatment from VA for his complaints.  He underwent surgery 
for blocked intestines on two occasions.  He has a diagnosis 
of lactose intolerance.  He does not have the names and 
addresses of the doctors that he saw over the years.  

The Board has reviewed the record in its entirety and 
determines that the veteran has not presented a well-grounded 
claim for service connection for hepatitis.  The veteran 
asserts that he had hepatitis based on the fact he developed 
jaundice in-service.  The veteran, not a medical 
professional, is not competent to render an opinion as to his 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education); Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (lay statements are considered 
competent when describing the features or symptoms of an 
injury or illness).  However, there is no diagnosis of 
hepatitis in-service.  

The veteran's claim is not well-grounded because he did not 
have hepatitis in-service.  The service medical records are 
silent for a diagnosis of or treatment for hepatitis.  There 
is no evidence immediately post service to reflect a 
diagnosis of hepatitis or residuals thereof.  Further, the 
current evidence of record reflects treatment for multiple 
conditions, none of which include a diagnosis of hepatitis or 
residuals thereof.  

In addressing this claim, the Board also considered that 
while the veteran experienced an episode of jaundice in-
service, there is no evidence of record which reflects that 
the jaundice was due to hepatitis.  Arguendo, if there was 
hepatitis in-service, there is no current diagnosis thereof, 
no evidence of recurrence, or a continuity of symptomatology 
since service as shown by the evidence of record to reflect a 
well-ground claim.  VA law and regulations provide that 
service connection may be granted when there is a current 
diagnosis of a disability resulting from a disease or injury 
incurred in or aggravated by service or for any disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  However, there is no competent medical 
evidence that establishes a current diagnosis of hepatitis or 
residuals thereof that are related to his military service 
that would warrant service connection.  Without a current 
disability (injury) related to his period of service, the 
veteran has not presented a plausible claim.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Therefore, the claim 
not well-grounded and must be denied.  Id.  

By VA letter in October 1997, the RO requested that the 
veteran submit evidence of hepatitis in-service, treatment 
for hepatitis within 1 year after separating from service, 
and ongoing treatment or symptomatology.  As of this date, 
the veteran has not submitted records addressing these 
elements.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

As the foregoing discussion explains the need for competent 
evidence of a current disability which is linked by competent 
medical evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for hepatitis with jaundice.  See 38 U.S.C.A. § 5103 (West 
1991); Graves v. Brown, 8 Vet. App. 522, 524 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  


ORDER

Entitlement to service connection for hepatitis with jaundice 
is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

